DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 9-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/JP2018/048442 filed on 28 Dec. 2018, which claims benefit under 35 USC 119(a)-(d) to foreign application No. JAPAN 2017-255109 filed on 29 Dec. 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9 Sep. 2020 and 13 Aug. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high radiochemical purity” in claims 9, and 14-17 is a relative term which renders the claim indefinite. The term “high radiochemical purity” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the art would not know what purity (%) qualifies as high radiochemical purity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrich et al. (Eur. J. Nucl. Med..; published 2002; see attached 892).

	Petrich et al. teach the establishment of radioactive astatine and iodine uptake in cancer cell lines expressing the human sodium/iodide symporter (see title).  Petrich et al. teach that for 211At production by the 209Bi(α,2n)211At reaction, external natural bismuth metal targets were irradiated with 10 µA of 27.5 MeV α-particles.  211At was separated from the bismuth target by dry distillation at 850-930oC for 30-40 min, starting from room temperature, in a customized apparatus and collected in 0.02 M Na2SO3.  Radiochemical purity and quantitation were determined by gamma-spectroscopy (see pg. 844).  Petrich et al. teach that 211At is efficiently transported by NIS, that the retention time in experimental NIS-modified tumors in vivo is adequate in relation to the 7h half-life of the nuclide and that tumorcidal dose may be achieved.
	Petrich et al. do not teach a radiochemical purity of not less 30%.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Petrich (an aqueous solution comprising 211At- (astatide ion)) so that the radiochemical purity is not less than 30% because it would have been expected to advantageously enable optimal uptake of the administered 211At- by the NIS symporter.  The radiochemical purity of the aqueous solution comprising 211At- is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have been motivated to arrive at a radiochemical purity of not less than 30% through routine experimentation in order to achieve the optimal tumoricidal doses while minimizing off target toxicity.

Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlin et al. (J. Nucl. Med.; published 2003; see IDS filed on 9 Jul. 2020), in view of Guerard et al. (WO 2017/089492 A1; published 1 Jun. 2017; see IDS filed on 9 Sep. 2020) and Cyr et al. (WO 2011/147762A2; published 1 Dec. 2011; see attached 892).

	Carlin et al. teach in vitro cytotoxicity of 211At-astatide and 131I-iodide to glioma tumor cells expressing the sodium/iodide symporter (see title).  Carlin et al. teach that astatine the heaviest of the halogens, exhibits a pronounced accumulation in the thyroid gland in halide form and in the stomach (see pg. 1827).  Carlin et al. teach that the radionuclide 211At produced at Duke via the 209Bi(α,2n)211At reaction as previously described.  It was isolated from the condenser by washing with approximately 1 mL phosphate buffer saline (PBS), pH 7.4 (adjusting to neutral pH by adding a buffer).  After isolation, Na2SO3 was added to the final concentration of 2×10-4 mol/L to minimize the formation of higher oxidation species (see pg. 1828).
	Carlin et al. do not disclose a method for producing an aqueous solution comprising 211At, the method comprising the step of adding ascorbic acid etc to the aqueous solution
	Guerard et al. teach a method for synthesizing iodo- or astatoarenes using diaryliodonium salts (see title).  Guerard et al. teach the reduction step of astatine.  The reduction may be performed using a reducing agent such as ascorbate (see pg. 16).  
	Cyr et al. teach stabilized radiopharmaceutical composition (see title).  Cyr et al. teach that it is imperative to have a specific radiopharmaceuticals with high purity (see pg. 1).  Cyr et al. teach that in considering possible autoradiolytic process in the [131I]sodium iodide solution, iodide is a simple elemental anion, and therefore possesses no chemical bonds to break.  However, the iodide is prone to oxidation by air or oxidizing free radicals to generate volatile free radioiodine [131I]I2.  Therefore, the antioxidant/reductant thiosulfate has been employed as a reducing stabilizer for [131I] sodium iodide solutions (see pg. 4).  Cyr et al. teach 211At (see pg. 5).  Sodium ascorbate can significantly increase the products shelf life and give less degradation prior to injection into patient (see pg. 5).  Cyr et al. teach sodium ascorbate as a most preferred radioprotectant (see pg. 6). Cyr et al. teach water and ethanol for preparing injection and a most preferred pH range of 6 to 7.5 (see pg. 12).
	It would have been obvious to a person of ordinary skill in the art to modify the method and composition of Carlin et al. (method of adding Na2SO3 as reducing agent to an aqueous solution of 211At- and composition obtained by the method) by substituting Na2SO4 with ascorbate as taught by Guerard et al. and Cyr et al. because it would have been expected to advantageously enable water reducing agent derived from vitamin C, an essential nutrient, suitable for reducing/stabilizing  211At- (astatide) at high purity and suitable for administration to human subjects.  The radiochemical purity of the aqueous solution comprising 211At- is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have been motivated to arrive at a radiochemical purity of not less than 30% through routine experimentation in order to achieve the optimal tumoricidal doses while minimizing off target toxicity.

Conclusion
Grummon et al. (US 5,314,678; published 24 May 1994; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618